Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of non-statutory obviousness-type double patenting as being anticipated by claims 1-20 of parent U.S. Patent No. 10,856,320 B2 to Jung et al. (hereinafter as Jung).  Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to 
It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent.


Regarding claim 1, Jung discloses a method comprising:
identifying a control resource set and a corresponding search space for a type of physical downlink control channel common search space within a bandwidth of a first downlink bandwidth part from a second bandwidth part configuration for a second downlink bandwidth part (see claim 1, col. 40, lines 32-41), wherein the first bandwidth part has a corresponding first bandwidth part configuration (see claim 1, col. 40, lines 32-33);
monitoring physical downlink control channel candidates on the control resource set according to the corresponding search space in the first downlink bandwidth part (see claim 1, col. 40, lines 42-45); and


Regarding claim 2, Jung discloses the method of claim 1, further comprising receiving a physical downlink shared channel carrying a common control message according to the downlink control information of the physical downlink control channel (see claim 2, col. 40, lines 53-56).

Regarding claim 3, Jung discloses the method of claim 2, wherein the common control message comprises a broadcast system information message, a paging message, a random access response message, a contention resolution message, or some combination thereof (see claim 3, col. 40, lines 57-61).

Regarding claim 4, Jung discloses the method of claim 1, wherein the first downlink bandwidth part is an active downlink bandwidth part and the second downlink bandwidth part is an initial downlink bandwidth part (see claim 4, col. 40, lines 62-65).



Regarding claim 6, Jung discloses the method of claim 1, wherein the first bandwidth part configuration does not include information of the control resource set, the first and second downlink bandwidth parts at least partially overlap in frequency, and the control resource set is within an overlapped bandwidth of the first and second downlink bandwidth parts (see claim 6, col. 41, lines 4-9).

Regarding claim 7, Jung discloses the method of claim 6, further comprising simultaneously receiving the physical downlink control channel on the control resource set according to the corresponding search space and at least one of the downlink signals and channels of the first downlink bandwidth part (see claim 7, col. 41, lines 10-14).

Regarding claim 8, Jung discloses the method of claim 6, wherein the first and second downlink bandwidth parts have a same numerology, and the numerology comprises at least a subcarrier spacing and a cyclic prefix length (see claim 8, col. 41, lines 15-19).


identifying a second control resource set and a corresponding second search space for the type of physical downlink control channel common search space from the first bandwidth part configuration (see claim 9, col. 41, lines 20-24); and
selecting the second control resource set and the second search space to receive a second physical downlink control channel including the downlink control information associated with the type of physical downlink control channel common search space (see claim 9, col. 41, lines 25-29);
wherein the first bandwidth part configuration includes indications of the second control resource set and the corresponding second search space and the second bandwidth part configuration includes indications of the control resource set and the corresponding search space for the type of physical downlink control channel common search space (see claim 9, col. 41, lines 30-36).

Regarding claim 10, Jung discloses the method of claim 9, further comprising prioritizing reception of the physical downlink control channel associated with the type of physical downlink control channel common search space over monitoring a user equipment-specific control resource set and reception of a user equipment-specific physical downlink shared channel (see claim 10, col. 41, lines 37-42).



Regarding claim 12, Jung discloses the method of claim 11, further comprising:
receiving a third bandwidth part configuration for a first uplink bandwidth part and a fourth bandwidth part configuration for a second uplink bandwidth part, wherein the first uplink bandwidth part and the first downlink bandwidth part have a first bandwidth part identity, and the second uplink bandwidth part and the second downlink bandwidth part have a second bandwidth part identity; receiving an indication to transmit uplink signals and channels in the first uplink bandwidth part (see claim 12, col. 41, lines 54-62);
determining whether the first uplink bandwidth part includes a random access channel resource according to the third bandwidth part configuration; switching to the second uplink bandwidth part in response to initiation of a random access procedure and the first uplink bandwidth part not including the random access channel resource, wherein the second uplink 
switching to the second downlink bandwidth part based on the association between the random access channel resource in the second uplink bandwidth part and a control resource set and a corresponding search space for the type of physical downlink control channel common search space in the second downlink bandwidth part (see claim 12, col. 42, lines 7-13).

Regarding claim 13, Jung discloses the method of claim 12, wherein the first uplink bandwidth part is an active uplink bandwidth part and the second uplink bandwidth part is an initial uplink bandwidth part (see claim 13, col. 42, lines 14-17).

Regarding claim 14, Jung discloses the method of claim 1, further comprising receiving a downlink control information format or a dedicated radio resource control signaling that orders a user equipment to perform contention-free or contention-based random access, wherein the downlink control information format or the dedicated radio resource control signaling includes an indication of a random access channel configuration for which the user equipment transmits at least one physical random access channel preamble (see claim 14, col. 42, lines 18-26).

Regarding claim 15, Jung discloses an apparatus comprising:

identifies a control resource set and a corresponding search space for a type of physical downlink control channel common search space within a bandwidth of a first downlink bandwidth part from a second bandwidth part configuration for a second downlink bandwidth part, wherein the first bandwidth part has a corresponding first bandwidth part configuration (see claim 15, col. 42, lines 36-40); and
monitors physical downlink control channel candidates on the control resource set according to the corresponding search space in the first downlink bandwidth part (see claim 15, col. 42, lines 41-44); and
a receiver that receives a physical downlink control channel on the control resource set according to the corresponding search space in the first downlink bandwidth part, wherein the physical downlink control channel includes downlink control information associated with the type of physical downlink control channel common search space (see claim 15, col. 42, lines 45-51).

Regarding claim 16, Jung discloses the apparatus of claim 15, wherein the receiver receives a physical downlink shared channel carrying a common control message according to the downlink control information of the physical downlink control channel (see claim 16, col. 42, lines 52-55).



Regarding claim 18, Jung discloses the apparatus of claim 15, wherein the receiver receives, on the physical downlink control channel, downlink control information associated with a user equipment-specific search space indicated in the first bandwidth part configuration (see claim 18, col. 42, lines 60-64).

	Regarding claim 19, Jung discloses the apparatus of claim 15, wherein the first bandwidth part configuration does not include information of the control resource set, the first and second downlink bandwidth parts at least partially overlap in frequency, and the control resource set is within an overlapped bandwidth of the first and second downlink bandwidth parts (see claim 19, col. 42, lines 65-67, col. 43, lines 1-3).

Regarding claim 20, Jung discloses the apparatus of claim 19, wherein the first and second downlink bandwidth parts have a same numerology, and the numerology comprises at least a subcarrier spacing and a cyclic prefix length (see claim 20, col. 43, lines 4-7).

Allowable Subject Matter
Claims 1-20 would be allowable if the non-statutory double patenting rejection of claims 1-20 as set forth above is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
In claim 1, a method comprising:
identifying a control resource set and a corresponding search space for a type of physical downlink control channel common search space within a bandwidth of a first downlink bandwidth part from a second bandwidth part configuration for a second downlink bandwidth part, wherein the first bandwidth part has a corresponding first bandwidth part configuration;
monitoring physical downlink control channel candidates on the control resource set according to the corresponding search space in the first downlink bandwidth part; and
receiving a physical downlink control channel on the control resource set according to the corresponding search space in the first downlink bandwidth part, wherein the physical downlink control channel includes downlink control information associated with the type of physical downlink control channel common search space.

In claim 15, an apparatus comprising:
a processor that:
identifies a control resource set and a corresponding search space for a type of physical downlink control channel common search space within a bandwidth of a first downlink 
monitors physical downlink control channel candidates on the control resource set according to the corresponding search space in the first downlink bandwidth part; and
a receiver that receives a physical downlink control channel on the control resource set according to the corresponding search space in the first downlink bandwidth part, wherein the physical downlink control channel includes downlink control information associated with the type of physical downlink control channel common search space.

The closest prior art, Panasonic (DC! size alignment in CSS, Meeting #92, R1-1802506), teaches receiving RRC signaling to indicate downlink signals in the configured BVVPs, Panasonic also teaches different bandwidth parts are used for different UEs, and certain DCI formats such as 0-0/0-1 are used and monitored in the common search space.
A first related art, Kim et al. (US Publication 2018/0332505 Al), teaches a communication method and system in wliich the system transmits configuration information to a terminal for configuring a plurality of bandwidth parts for the terminal wherein at least one resource control sells configured for each of the plurality of bandwidth parts, respectively. Kim also teaches transmitting information for changing a first bandwidth part to a second bandwidth part, and transmitting DCI to the terminal in at least one control resource set corresponding to the second bandwidth part.

A third related art, Babaei et al. (US Publication 2020/0100170 Al), teaches a wireless device that receives first configuration parameters of a first bandwidth part and a second bandwidth part, and a first downlink DCI that indicates switching from the first bandwidth part to a second bandwidth part.
However, Panasonic does not anticipate or make obvious the aforementioned claim features of the base claims above, and it is further recognized by the examiner that none of Kirn, Circik, and Babaei has an earlier effective filing date than that of the instant application, which renders the claims of the instant application allowable.










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471